DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 03/31/2022.
Claims 1, 8, and 15 have been amended.
No claims have been added.
Claims 2, 5-7, 9, 12-14, 16, and 19-21 have been canceled.
Claims 1, 3, 4, 8, 10, 11, 15, 17, 18, and 22-30 are pending and are presented for examination on the merits.
Claims 1, 3, 4, 8, 10, 11, 15, 17, 18, and 22-30 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Walder on May 5, 2022.
The application has been amended as follows: 

1.	(Currently amended) A method, in a data processing system, for secure sensitive private information dependent transactions, the method comprising:
executing, by at least one processor of the data processing system, instructions that cause the at least one processor to analyze and process queries and requests from service providers;  
registering, by the at least one processor, one or more authorized computing devices associated with a sensitive personal information (SPI) owner, wherein the one or more authorized computing devices have corresponding digital wallets that store SPI data;
dynamically generating, by the at least one processor, for the SPI owner, an associated taxonomy data structure, wherein the taxonomy associates types of SPI data with locations of digital wallets, of the one or more computing devices associated with the SPI owner, that store the associated types of SPI data, wherein different digital wallets store different types of SPI data;   
receiving, by the at least one processor, from a computing system associated with a service provider website, a query for SPI of the SPI owner based on an electronic transaction initiated between the SPI owner and the service provider website; 
identifying, by the at least one processor, particular SPI data required to complete the electronic transaction based on a cognitive analysis of contents of the query;
searching, by the at least one processor, the taxonomy data structure associated with the SPI owner, to identify one or more locations of digital wallets storing the particular SPI data;
selecting, by the at least one processor, a selected authorized computing device based on the identification of the one or more locations of digital wallets storing the particular SPI data;
transmitting, by the at least one processor, a constructed request to the selected authorized computing device, of the one or more authorized computing devices associated with the SPI owner, having a digital wallet storing the particular SPI data based on results of searching the taxonomy data structure;
receiving, by the at least one processor, the particular SPI data from the selected authorized computing device, thereby forming received SPI; and
completing, by the at least one processor, by using the received SPI, without providing the received SPI to the service provider, but providing a confirmation of validity of the received SPI for completion of the electronic transaction to the service provider, wherein the dynamic generation of the taxonomy data structure comprises a computer learning process by which the at least one processor automatically learns, over time, from processing a plurality of electronic transactions associated with the SPI owner, locations of digital wallets of the one or more authorized computing devices that store different types of SPI data for completing each electronic transaction in the plurality of electronic transactions, and maps different ones of the locations of digital wallets to different types of SPI data based on the learning.

2.	(Canceled) 

3.	(Previously presented) The method of claim 1, wherein searching the taxonomy data structure associated with the SPI owner further comprises:
determining, by the at least one processor, whether a location of one or more digital wallets, in one or more authorized devices storing the particular SPI data, is known in the taxonomy data structure; and 
responsive to the at least one processor identifying the location of the one or more digital wallets, in the one or more authorized devices, that store the particular SPI data, the location of the one or more digital wallets comprising a digital wallet associated with the selected authorized computing device, sending, by the at least one processor, the constructed request to the selected authorized computing device.

4.	(Previously presented) The method of claim 1, wherein searching the taxonomy data structure associated with the SPI owner further comprises:
determining, by the at least one processor, whether a location of one or more digital wallets, in one or more authorized devices including the particular SPI data, is known in the taxonomy data structure; and 
responsive to the at least one processor failing to identify the location of the one or more digital wallets, in the one or more authorized devices, that store the particular SPI data, sending, by the at least one processor, the constructed request to all registered authorized computing devices associated with the SPI owner.

5-7.	(Canceled) 

8.	(Currently amended) A computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to: 
execute, by at least one processor of the computing device, instructions that cause the at least one processor to process queries and requests from service providers;  
register, by the at least one processor, one or more authorized computing devices associated with a sensitive personal information (SPI) owner, wherein the one or more authorized computing devices have corresponding digital wallets that store SPI data;
dynamically generate, by the at least one processor, for the SPI owner, an associated taxonomy data structure, wherein the taxonomy associates types of SPI data with locations of digital wallets, of the one or more computing devices associated with the SPI owner, that store the associated types of SPI data, wherein different digital wallets store different types of SPI data;   
receive, by the at least one processor, from a computing system associated with a service provider website, a query for SPI of the SPI owner based on an electronic transaction initiated between the SPI owner and the service provider website;
identify, by the at least one processor, particular SPI data required to complete the electronic transaction based on a cognitive analysis of contents of the query;
search, by the at least one processor, the taxonomy data structure associated with the SPI owner, to identify one or more locations of digital wallets storing the particular SPI data;
select, by the at least one processor, a selected authorized computing device based on the identification of the one or more locations of digital wallets storing the particular SPI data;
transmit, by the at least one processor, a constructed request to the selected authorized computing device, of the one or more authorized computing devices associated with the SPI owner, having a digital wallet storing the particular SPI data based on results of searching the taxonomy data structure;
receive, by the at least one processor, the particular SPI data from the selected authorized computing device, thereby forming received SPI; and
[[use]] complete, by the at least one processor, by using the received SPI, without providing the received SPI to the service provider, but providing a confirmation of validity of the received SPI for completion of the electronic transaction to the service provider, wherein the dynamic generation of the taxonomy data structure comprises a computer learning process by which the at least one processor automatically learns, over time, from processing a plurality of electronic transactions associated with the SPI owner, locations of digital wallets of the one or more authorized computing devices that store different types of SPI data for completing each electronic transaction in the plurality of electronic transactions, and maps different ones of the locations of digital wallets to different types of SPI data based on the learning.

9.	(Canceled) 

10.	(Previously presented) The computer readable storage medium of claim 8, wherein the computer readable program further causes the computing device to search the taxonomy data structure associated with the SPI owner at least by:
determining, by the at least one processor, whether a location of one or more digital wallets in one or more authorized devices storing the particular SPI data is known in the taxonomy data structure; and 
responsive to the at least one processor identifying the location of the one or more digital wallets, in the one or more authorized devices, that store the particular SPI data, the location of the one or more digital wallets comprising a digital wallet associated with the selected authorized computing device, sending, by the at least one processor, the constructed request to the selected authorized computing device.

11.	(Previously presented) The computer readable storage medium of claim 8, wherein the computer readable program further causes the computing device to search the taxonomy data structure associated with the SPI owner at least by:
determining, by the at least one processor, whether a location of one or more digital wallets, in one or more authorized devices including the particular SPI data, is known in the taxonomy data structure; and 
responsive to the at least one processor failing to identify the location of the one or more digital wallets, in the one or more authorized devices, that store the particular SPI data, sending, by the at least one processor, the constructed request to all registered authorized computing devices associated with the SPI owner.

12-14.	(Canceled) 

15.	(Currently amended) An apparatus comprising:
at least one processor; and
at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by the at least one processor, cause the at least one processor to:
execute instructions that cause the at least one processor to process queries and requests from service providers;  
register one or more authorized computing devices associated with a sensitive personal information (SPI) owner, wherein the one or more authorized computing devices have corresponding digital wallets that store SPI data;
dynamically generate for the SPI owner, an associated taxonomy data structure, wherein the taxonomy associates types of SPI data with locations of digital wallets, of the one or more computing devices associated with the SPI owner, that store the associated types of SPI data, wherein different digital wallets store different types of SPI data;   
receive, from a computing system associated with a service provider website, a query for SPI of the SPI owner based on an electronic transaction initiated between the SPI owner and the service provider website;
identify particular SPI data required to complete the electronic transaction based on a cognitive analysis of contents of the query;
search the taxonomy data structure associated with the SPI owner, to identify one or more locations of digital wallets storing the particular SPI data;
select a selected authorized computing device based on the identification of the one or more locations of digital wallets storing the particular SPI data;
transmit a constructed request to the selected authorized computing device, of the one or more authorized computing devices associated with the SPI owner, having a digital wallet storing the particular SPI data based on results of searching the taxonomy data structure;
receive the particular SPI data from the selected authorized computing device, thereby forming received SPI; and
[[use]] complete, by the at least one processor, by using the received SPI, without providing the received SPI to the service provider, but providing a confirmation of validity of the received SPI for completion of the electronic transaction to the service provider, wherein the dynamic generation of the taxonomy data structure comprises a computer learning process by which the at least one processor automatically learns, over time, from processing a plurality of electronic transactions associated with the SPI owner, locations of digital wallets of the one or more authorized computing devices that store different types of SPI data for completing each electronic transaction in the plurality of electronic transactions, and maps different ones of the locations of digital wallets to different types of SPI data based on the learning.

16.	(Canceled) 

17.	(Previously presented) The apparatus of claim 15, wherein the instructions further cause the at least one processor to search the taxonomy data structure associated with the SPI owner at least by:
determining whether a location of one or more digital wallets, in one or more authorized devices storing the particular SPI data, is known in the taxonomy data structure; and 
responsive to identifying the location of the one or more digital wallets, in the one or more authorized devices, that store the particular SPI data, the location of the one or more digital wallets comprising a digital wallet associated with the selected authorized computing device, sending the constructed request to the selected authorized computing device.

18.	(Previously presented) The apparatus of claim 15, wherein the instructions further cause the at least one processor to search the taxonomy data structure associated with the SPI owner at least by:
determining whether a location of one or more digital wallets, in one or more authorized devices including the particular SPI data, is known in the taxonomy data structure; and 
responsive to failing to identify the location of the one or more digital wallets, in the one or more authorized devices, that store the particular SPI data, sending the constructed request to all registered authorized computing devices associated with the SPI owner.

19-21.	(Canceled) 

22.	(Previously presented)  The method of claim 1, wherein the query comprises criterion for SPI data specified in natural language content of the query, and wherein the at least one processor is configured to implement a cognitive reasoning engine that interprets the natural language content to identify the criterion for the SPI data. 

23.	(Previously presented)  The method of claim 22, wherein the cognitive reasoning engine further validates the criterion for SPI data is related to the electronic transaction, and if the criterion for the SPI data is not related to the electronic transaction, terminates the electronic transaction.

24.	(Previously presented)  The method of claim 4, wherein the constructed request sent to all registered authorize computing devices associated with the SPI owner further comprises a listing of the one or more authorized computing devices to which the constructed request was sent, and a request that a user respond by selecting an authorized computing device from the listing that is to provide the particular SPI data.

25.	(Previously presented)  The method of claim 4, wherein the constructed request sent to all registered authorized computing devices associated with the SPI owner further comprises a listing of all instances of the particular SPI data stored in the one or more digital wallets that satisfy conditions of the query, and a request that a user respond by selecting an instances of the particular SPI data to be used to complete the electronic transaction.

26.	(Previously presented)  The method of claim 4, wherein the constructed request sent to all registered authorized computing devices associated with the SPI owner further comprises a listing of digital wallets that store the particular SPI data, and a request that a user respond by selecting a digital wallet from which the particular SPI data is to be provided and used to complete the electronic transaction

27.	(Previously presented)  The method of claim 1, wherein the query is an encrypted query generated by applying a private key of a service provider to an original query to generate a signature and encrypting the query with a public key of the at least one processor, wherein the encrypted query is modeled by the signed and encrypted original query x relationship:

x = enc(sign({q}, sk(k)), pk(k))

where q represents the original query to be sent from the service provider computing system associated with the service provider website to the at least one processor, sk(k) represents the private key of service provider, sign(sk(k),{q}) represents a signature of the original query q signed using the private key sk(k), pk(k) represents the public key of the at least one processor, and enc(α,β) represents an encryption operator where α is a resultant signed query encrypted using a public key β. 

28.	(Previously presented) The method of claim 27, wherein the at least one processor verifies an authenticity of the received query by decrypting the received query with the public key of the service provider, resulting in the at least one processor accessing the paired private key and public key of the service provider, and wherein the at least one processor decrypts the received query based on the model:

q=dec(checksign({x}, pk(k)), sk(k))

where x represents the signed and encrypted original query, 𝑝𝑘(𝑘) represents the public key of service provider, 𝑠𝑘(𝑘) represents the private key of the at least one processor, checksign(pk(k), {x}) represents checking the validity of the signature of the signed and encrypted query x by using the public key pk(k) of service provider, and dec(𝛾,𝛿) represents the decryption operator where the unsigned query 𝛾 is decrypted using private key 𝛿.

29.	(Previously presented)  The method of claim 1, wherein the at least one processor registers a plurality of SPI owners, and each SPI owner has a corresponding taxonomy data structure specific to that SPI owner and that SPI owner’s associated computing devices.

30.	(Previously presented)  The method of claim 1, wherein the SPI owner registers a plurality of locations of a plurality of digital wallets associated with a plurality of computing devices, and wherein at least two digital wallets in the plurality of digital wallets store different types of SPI data.







REASONS FOR ALLOWANCE
Claims 1, 3, 4, 8, 10, 11, 15, 17, 18, and 22-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
          During the previous examination, Examiner found no prior art that alone or in combination with Choudhary (US 9219724) that fairly taught or suggested executing, by at least one processor of the data processing system, instructions that cause the at least one processor to analyze and process queries and requests from service providers; registering, by the at least one processor, one or more authorized computing devices associated with a sensitive personal information (SPI) owner, wherein the one or more authorized computing devices have corresponding digital wallets that store SPI data; dynamically generating, by the at least one processor, for the SPI owner, an associated taxonomy data structure, wherein the taxonomy associates types of SPI data with locations of digital wallets, of the one or more computing devices associated with the SPI owner, that store the associated types of SPI data, wherein different digital wallets store different types of SPI data; receiving, by the at least one processor, from a computing system associated with a service provider website, a query for SPI of the SPI owner based on an electronic transaction initiated between the SPI owner and the service provider website; identifying, by the at least one processor, particular SPI data required to complete the electronic transaction based on a cognitive analysis of contents of the query; searching, by the at least one processor, the taxonomy data structure associated with the SPI owner, to identify one or more locations of digital wallets storing the particular SPI data; selecting, by the at least one processor, a selected authorized computing device based on the identification of the one or more locations of digital wallets storing the particular SPI data; transmitting, by the at least one processor, a constructed request to the selected authorized computing device, of the one or more authorized computing devices associated with the SPI owner, having a digital wallet storing the particular SPI data based on results of searching the taxonomy data structure; receiving, by the at least one processor, the particular SPI data from the selected authorized computing device, thereby forming received SPI; and completing, by the at least one processor, the electronic transaction by using the received SPI, without providing the received SPI to the service provider but providing a confirmation of validity of the received SPI for completion of the electronic transaction to the service provider, wherein the dynamic generation of the taxonomy data structure comprises a computer learning process by which the at least one processor automatically learns, over time, from processing a plurality of electronic transactions associated with the SPI owner, locations of digital wallets of the one or more authorized computing devices that store different types of SPI data for completing each electronic transaction in the plurality of electronic transactions, and maps different ones of the locations of digital wallets to different types of SPI data based on the learning. No prior art was located in the Examiner’s search that would correct this deficiency. Therefore, as the independent claims 1, 8, and 15 each contain this limitation, the claims 1, 8, 15 and the dependent claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685